Citation Nr: 1704324	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  09-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver. Colorado.  

The Veteran testified before the undersigned in October 2014.  A transcript of the hearing is associated with the claims file.  

In December 2012, the Board remanded the claim to afford the Veteran a hearing.  In March 2015 and August 2015, the Board remanded the claims for additional development.  The Board then requested a medical opinion from a Veterans Health Administration (VHA) specialist in September 2016.  

Also remanded in August 2015 in a separate decision pursuant to BVA Directive 8430 (May 17, 1999) were the issues of entitlement to special monthly compensation for aid and attendance and entitlement to an initial disability rating greater than 10 percent for intermittent inhalational use due to idiopathic anaphylaxis with possible mastocytosis.  In September 2015, the AOJ issued a supplemental statement of the case regarding the service connection claim for hearing loss and a deferred rating decision addressing the remaining remanded claims as additional development was required.  Since that time, the AOJ only recertified to the Board the service connection claim for bilateral hearing loss in January 2016.  The remaining claims have not been recertified to the Board.  Moreover, a January 2016 letter to the Veteran specifically informed him that his service connection claim for hearing loss had been recertified to the Board and that he would be informed of the status of his "other appeal in separate correspondence."  At the present time, the issues of entitlement to special monthly compensation for aid and attendance and entitlement to a higher rating for intermittent inhalational use due to idiopathic anaphylaxis with possible mastocytosis have not been recertified to the Board nor has a supplemental statement of the case been issued regarding these claims.  Therefore, these claims are not ready for appellate disposition and the Board declines to take any further action on these issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is the result of in-service noise exposure.    


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for bilateral hearing loss is warranted because he began to notice a decline in his hearing acuity during service.  See October 2014 Board hearing transcript.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

Here, the Veteran's May 2009 VA examination report reveals that he has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2016).  

The Veteran's service personnel records note that he served as a motor transportation operator.  Accordingly, exposure to acoustic trauma in service is conceded.  

The January 1973 audiometric testing performed during an induction examination showed pure tone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
5
5
0
X
Left Ear 
20
10
10
15
5

The Veteran's August 1977 audiometric testing performed during a separation examination showed pure tone thresholds, in decibels, as follows:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
15
15
15
15
Left Ear 
15
15
15
15
15
The Veteran has been afforded multiple examinations during the course of the appeal.  During a May 2009 VA examination, he reported to the examiner that he had hearing loss since service.  The examiner opined that hearing loss was less likely than not related to service since the Veteran's entrance and separation examination reports "show that the Veteran did not have hearing damage while in service."  

In March 2015, the Board remanded the claim in order to obtain an adequate medical opinion regarding the onset and etiology of the Veteran's bilateral hearing loss.  In April 2015, the examiner opined that the Veteran's hearing loss was less likely than not related to service because there was no significant threshold shift during service, no evidence of hearing injury during service, and hearing was within normal limits at separation from service.  The examiner further stated that there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  

The Board found the April 2015 examination report inadequate and remanded the service connection claim for hearing loss in August 2015 in order to obtain an addendum medical opinion.  The Board identified a line of research conducted by Dr. Sharon G. Kujawa which appears to support a medical basis for a delayed or latent onset of noise-induced hearing loss.  An August 2015 addendum medical opinion was obtained.  The evaluator reviewed the literature cited in the Board remand and opined that the research regarding temporary threshold shifts is not relevant to the instant case as there is no evidence of temporary threshold shifts during military service and no evidence of hearing injury during service.  

In September 2016, the Board requested a medical opinion from a VHA specialist as the August 2015 addendum opinion did not address the Veteran's in-service threshold shifts documented at 1000 Hz, 2000 Hz, and 3000 Hz in the right ear and 4000 Hz in the left ear.  An October 2016 VHA medical opinion from an otolaryngologist states that it is at least as likely as not that the Veteran's military noise exposure contributed to his present hearing loss.  The specialist specifically reviewed and considered the Veteran's in-service threshold shift, along with the line of research conducted by Dr. Kujawa.  The specialist provided her positive etiology opinion on the basis that Dr. Kujawa's literature supports that noise exposure may have long-term damaging effects on hearing.  

The Board finds the October 2016 VHA medical opinion to be highly probative as the specialist considered the service treatment records which reveal an in-service threshold shift, the Veteran's lay statements which stated that he noticed a decline of hearing in service, and pertinent medical literature regarding the long-term damaging effects of noise exposure.  The Board finds this October 2016 medical opinion to be more probative than the May 2009, April 2015, and August 2015 medical opinions as these medical opinions did not adequately consider the Veteran's in-service threshold shift and Dr. Kujawa's line of research regarding the long-term impact of noise exposure.  Accordingly, the Board finds that the most probative medical evidence of record supports a relationship between the Veteran's currently diagnosed bilateral hearing loss disability and service.  Thus, service connection for bilateral hearing loss is warranted.          


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


